—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered June 29, 1995, convicting him of manslaughter in the first degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the jury verdict convicting him of manslaughter in the first degree was against the weight of the evidence is without merit (see, CPL 470.15 [5]; People v Bleakley, 69 NY2d 490, 495). Resolutions of issues of cred*525ibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94; People v Scott, 168 AD2d 523). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Ritter, J. P., Sullivan, Goldstein and Lerner, JJ., concur.